        Case 1:19-cv-03494-FB-RLM Document 30 Filed 12/18/19 Page 1 of 2 PageID #: 121




                                             THe GrY oF NEW Yonx

JAMES E. JOHNSON                            Llw       DnpnnrMENT                                 JOANNE M. McLAREN
Corporation Counsel                               CHURCH STREET
                                                1OO
                                                                                                          Senior Counsel
                                            NEW YORK, NEW YORK IOOOT                               i                  gov
                                                                                                       mc laren(d.law. nyc.
                                                                                                   Phone: (212) 356-26'71
                                                                                                     Fax: (212) 356-3509




                                                                          December 18,2019

BY ECF
Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
Eastern District of New York
225 CadmanPlazaEast
Brooklyn, New York lI20l

                              Re:     Trevor Lucas v. City of New York. et al.
                                      19-CV-03494 (FBXRLM)

Your Honor:

            I
         am an attorriey in the Special Federal Litigation Division of the New York City Law Department,
assigned to represent defendants City of New York, Stephen Lalchan, Adam Georg, Jason Fritz, Robert
Bracero, Thomas Reo, Daniel Sjoberg, Keith Shine, and Kevin Catalina (collectively, "Defendants") in the
above-referenced matter. ln response to the Court's Order of December 16, 2019, directing Defendants to
produce ooon pain of sanctions" files from NYPD and the District Attorney's Office, Defendants write to explain
to the Court why they have not yet produced these files and to request additional time for their production. I
contacted counsel for Trevor Lucas ("Plaintiff ') early this afternoon to ask if they consent to this extension but
have not yet had a response.

        The claims in this action stem from the arrest of Plaintiff on or about September 16, 2014, and his
subsequent prosecution, for conspiracy to commit murder. Plaintiff was one of seventeen alleged SNOW Gang
members arrested as part of this conspiracy. Sixteen alleged SNOW Gang members were arrested
contemporaneously for their alleged role in a related robbery conspiracy. Several criminal trials ensued.
Plaintiff was tried with four other individuals, of whom one was acquitted. Plaintiff and three others tried with
him were convicted. On or about November 14,2018, Plaintiff s conviction was reversed on appeal and the
indictment was dismissed. Certain of the other defendants convicted for their role in the conspiracy appealed
and were granted new trials. The District Attorney's Office, Queens County, has been preparing for those
retrials.
        Case 1:19-cv-03494-FB-RLM Document 30 Filed 12/18/19 Page 2 of 2 PageID #: 122




       By letter dated December 13,2019, PlaintifPs counsel, with Defendants' consent, requested additional
time to amend the Complaint.l The reason cited was Plaintiff s need to review the documents from the Queens
County District Attorney's Office, as well as additional NYPD documents. Without affording Defendants the
opportunity to be heard, Your Honor ordered that all outstanding NYPD and DA documents be produced by
January 3,2020, on "pain of sanctions."

        This Office and the District Attorney's Office have been in regular communication, since the inception
of this lawsuit, to discuss this Office's receipt of the relevant files. The District Attomey's Office, until
recently, was still ascertaining what it could produce without jeopardizing the upcoming trials. In addition, the
files were being used by Assistant District Attorneys to prepare for hearings, held in the last two weeks, on the
cases to be retried. Also out of concem for the upcoming retrials, the lead detective in this case has been unable
to produce his file to us without the District Attorney's Office's permission.

         On Decemb er 9,2019, before issuance of this Court's Order, the District Attorney's Office informed me
that it would produce to me underlying files from the ten-week trial resulting in PlaintifPs conviction, and that
an assistant district attorney would review the lead detective's file to ensure that it could be produced to this
Office. The files involved are voluminous, apparently well in excess of 100,000 pages. The District Attorney's
Office finished scanning the materials for us yesterday, and I received them, on 39 disks, this morning. This
Office has not yet received the NYPD file, which has not yet been reviewed with the District Attomey's Office.

       Defendants will need to review these materials in light of the New York Criminal Procedure Law
$160.50 concerns of others implicated in the alleged conspiracf and the safety concems of individuals who
may be named in the documents we have just received. In addition, Defendants still await the production of the
lead detective's file. Because of the volume of materials involved, the fact that the first set of documents was
only produced to this Office this morning, and the upcoming holidays, Defendants respectfully request that the
Court grant them an extension of time, until February 17,2020, to complete this review and production.




                                                                                         o'!et\       o

                                                                    M. Mclaren


cc       Baree Fett, Esq. (by ECF)
          Gabriel Harvis, Esq. (by ECF)




t
    Discovery is not set to close until May 8,2020.
2
  Documents pertaining to all members of the alleged conspiracy, including those who were not tried with
Plaintiff, and those who were not prosecuted at all, are included in the documents which we have just received.
Those who were not prosecuted, and those who were acquitted, certainly have rights pursuant to $160.50 which
have not been waived, as have, perhaps, those who are being retried.


                                                  2
